                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CRIMINAL NO. 3:19-CR-00064-MOC-DSC


 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
                                                 )
 v.                                              )                    ORDER
                                                 )
 ALEXZANDRA M. POWELL,                           )
                                                 )
                    Defendant.                   )



       UPON MOTION of the United States of America, by and through R. Andrew Murray,

United States Attorney for the Western District of North Carolina, for an order directing that the

Bill of Indictment in the above-captioned case be unsealed, and


       IT APPEARING TO THE COURT that there no longer exists any danger to the attendant

investigation in this case;


       NOW, THEREFORE, IT IS ORDERED that the Bill of Indictment in the above-captioned

case be unsealed.


       The Clerk is directed to certify copies of this Order to the U.S. Probation Office, U.S.

Marshals Service, defense counsel and the United States Attorney’s Office.


       SO ORDERED.

                                     Signed: June 15, 2019
